DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date
of (06/14/2021), in which a (3) month Shortened Statutory Period for Response has been set.

                                                   Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                           Acknowledgements

3.	Upon initial entry, claim (1 -17) appears pending, of which claims (1, 9 and 17) being the three parallel running independent claims on record. 

                                                 Information Disclosure Statement

4.	The Information Disclosure Statement (IDS) that was submitted on (06/14/2021) is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

                                                                    Drawings

5.	The submitted Drawings (06/14/2021) has/have been accepted and considered under the 37 CFR 1.121 (d).

						   Abstract

6.	The Abstract (as originally filed) is objected to, because of the irregularities detected under the provision of the MPEP 608.01(b). 
	A brief abstract of the technical disclosure in the specification must commence on a separate sheet, preferably following the claims, under the heading "Abstract" or "Abstract of the Disclosure." The sheet or sheets presenting the abstract may not include other parts of the application or other material. The abstract must be as concise as the disclosure permits, preferably not exceeding 150 words in length. The purpose of the abstract is to enable the Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure. 

6.1.	The language in the Abstract should be clear and concise and should not repeat the information given in the title. It should also avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," “Method and/or apparatus are disclosed”, etc. Proper attention and/or correction is required moving forward. 

  Claim interpretation

7.	For the sole purpose of examination, and under the broadest reasonable interpretation (BRI), consistent with the instant specification and the common knowledge of one of ordinary skill in the art, the below list of terms/limitations will be considered to read as:

7.1.	Claim scope is not limited by claim language that suggests or makes optional but does
not require steps to be performed, or by claim language that does not limit a claim to a
particular structure. However, examples of claim language, although not exhaustive, that may
raise a question as to the limiting effect of the language in a claim are: (A) “adapted to”
clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04. The clause is
given weight when it provides "meaning and purpose” to the claimed invention but not when “it
simply expresses the intended result” of the invention. 
For this specific case, the Examiner notes the use of a long-combined set of “contingent limitations” in claims (2 and 10), associated with the presetted condition steps – a preset conditions include: 
a first condition for whether …
a second condition for whether …
a third condition for whether …
that requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. 

7.2.	A new reformulation of the conditional steps feature is recommended moving forward. See also MPEP 2111.04 (II. Contingent limitations) - … assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.

         Claim rejection
 35 USC § 112(a) rejection

8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.1.	Claims (2 -4 and 10 -12) are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The associated claim language recites “a preset value” term, that when being enable in at least [specs; 0091], it does not specifically describe the purpose and/or characterization associated with such value (see also …a preset value, Fig. 11 (s1140) >= 4?), failing to explain how the inventor envisioning the functionality to be performed such that the written description does not show possession of what is claimed. 

8.2.	For the purpose of examination, the cited above term will be read as any integer value. Proper clarification and/or correction is required moving forward.

		                                  35 USC § 103 rejection
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
9.2.	Claims (1 -17) are rejected under 35 U.S.C. 103 as being unpatentable over Norkin; et al. (“HEVC Deblocking Filter”, hereafter “Norkin”) in view of Jeon; et al (US 2018/0176601; hereafter “Jeon”). 
Claim 1. Norkin discloses the invention substantially as claimed - A filtering method performed by a video encoding apparatus, the method comprising: (e.g. in-loop deblocking filter used in HEVC standard, able to reduce artifacts at block boundaries; [page 1]);
determining at least one block boundary to which filtering is to be applied in a reconstructed image; (e.g. see Figs (1, 3) boundary block filtering; [pages 2-3]);
setting a boundary strength of the block boundary based on a type of the block boundary and preset conditions; and (e.g. see filtering decision making based on conditions, as shown in Table 1), and Figs. (4 -5); [pages 3-4]);
performing the filtering based on the set boundary strength; (e.g. see similar boundary strength determination in page 2, section B; [Norkin])
Given the teachings of Norkin as a whole, and under the obvious assumption and purpose of his papers, it is note that some of the codec (encoder and/or decoder) functional steps/components as listed are missed (i.e. no codec architecture shown) or not fully described in the papers.
For the purpose of additional functional/structural support Jeon teaches an analogous codec ecosystem (see encoder of Figs (2, 19) and decoder of Figs. (3, 20),) in accordance with the HEVC format, employing adaptive deblock during intra and inter prediction processes (see Figs. 10 11).
Jeon specifically teaches how to adaptively perform filtering based on the set boundary strength, as shown in at least Figs 27 -30; [Jeon; 0410; 0420; 0426 and 0428 respectively.]
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the codec of Norkin with the functional architecture of Jeon, in order to provide an adaptive filtering that enhances the performance and efficiency of the codec process; [Summary; 0009-0010]

Claim 2. Norkin/Jeon discloses - The filtering method of claim 1, wherein the preset conditions include: 
a first condition for whether non-zero transform coefficients exist in one or more of target blocks forming the block boundary; (e.g. see conditions Table 1, [Norkin; page 3]); 
a second condition for whether the target blocks are predicted by referring to different reference pictures or using a different number of motion vectors; and (e.g. see conditions Table 1, [Norkin; page 3]);
a third condition for whether a difference in a horizontal axis direction component or a difference in a vertical axis direction component between the motion vectors used by the target blocks is greater than or equal to a preset value; (e.g. see conditions Table 1, [Norkin; page 3]);

Claim 3. Norkin/Jeon discloses - The filtering method of claim 2, wherein the type of the block boundary includes a transform block boundary and a fundamental block boundary, and wherein the setting of the boundary strength comprises setting the boundary strength to a first value, when the block boundary corresponds to the transform block boundary and the target block satisfies the first condition, or when the block boundary corresponds to the fundamental block boundary and the target block satisfies the second condition or the third condition; (e.g. see filtering decision making based on conditions, as shown in Table 1), and Figs. (4 -5); [pages 3-4]). In addition see plurality of conditional sequences, in at least Figs 27 -30; [Jeon; 0410; 0420; 0426 and 0428]; the same motivation applies herein.)

Claim 4. Norkin/Jeon discloses - The filtering method of claim 2, wherein the preset conditions further include a fourth condition for whether the target blocks are predicted using the different number of motion vectors, (e.g. see filtering decision making based on conditions, as shown in Table 1), and Figs. (4 -5); [pages 3-4]);
wherein the type of the block boundary includes a transform block boundary, (e.g. see filtering decision making based on conditions, as shown in Table 1), and Figs. (4 -5); [pages 3-4]);
a prediction block boundary, and a sub-block boundary, and wherein the setting of the boundary strength comprises setting the boundary strength to a first value, when the block boundary corresponds to the transform block boundary and the target block satisfies the first condition, (e.g. see filtering decision making based on conditions, as shown in Table 1), and Figs. (4 -5); [pages 3-4]);
or when the block boundary corresponds to the prediction block boundary and the target block satisfies the second condition or the third condition, (e.g. see filtering decision making based on conditions, as shown in Table 1), and Figs. (4 -5); [pages 3-4]); or when the block boundary corresponds to the sub- block boundary and the target block satisfies the third condition or the fourth condition; (e.g. see filtering decision making based on conditions, as shown in Table 1), and Figs. (4 -5); [pages 3-4]). In addition see plurality of conditional sequences, in at least Figs 27 -30; [Jeon; 0410; 0420; 0426 and 0428]; the same motivation applies herein.)

Claim 5. Norkin/Jeon discloses - The filtering method of claim 1, wherein the type of the block boundary includes a sub-block boundary, (e.g. see sub-block partitioning and prediction steps in at least Fig. 2 [Norkin], and Fig. 13; [Jeon; 0068] respectively;)
wherein the preset conditions include a fifth condition for whether a transform process is not applied to target blocks forming the block boundary, and wherein the setting of the boundary strength comprises setting the boundary strength to a first value, when the block boundary corresponds to the sub-block boundary and the target block satisfies the fifth condition; (e.g. see plurality of “apply/not-apply” conditional sequences, in at least Figs 27 -30; [Jeon; 0410; 0420; 0426 and 0428]; the same motivation applies herein.)

Claim 6. Norkin/Jeon discloses - The filtering method of claim 1, wherein the performing of the filtering comprises applying offset information to an average value of quantization parameters of target blocks forming the block boundary to derive a luma average value of the quantization parameters; (e.g. see averaging Q values in Figs (3, 6 -7); [Norkin; page 5]. See also averaging of Q parameters employed in at least [Jeon; 0448]; the same motivation applies herein.)

Claim 7. Norkin/Jeon discloses - The filtering method of claim 1, wherein the preset conditions include conditions based on whether prediction modes of target blocks are an IBC (intra block copy) mode. Examiner’s note is taking regarding the use of IBC as intra prediction tools as part and supported by the HEVC codec. In addition, see prediction techniques for both encoder of Figs (2, 19) and decoder of Figs. (3, 20); [Jeon]; the same motivation applies herein.) 

Claim 8. Norkin/Jeon discloses - The filtering method of claim 7, wherein the type of the block boundary includes a sub-block boundary, and wherein the setting of the boundary strength comprises setting the boundary strength to a first value when the block boundary corresponds to the sub-block boundary and the prediction modes of the target blocks are the IBC mode. (The same rationale and motivation apply as given to Claim 7 above. See also sub-block partitioning and prediction steps in at least Fig. 2 [Norkin], and Fig. 13; [Jeon; 0068] respectively; the same motivation applies herein.) 

Claim 9. Norkin/Jeon discloses - A video decoding apparatus comprising: a boundary determination unit configured to determine at least one block boundary to which filtering is to be applied in a reconstructed image; a strength setting unit configured to set a boundary strength of the block boundary based on a type of the block boundary and preset conditions; and a filtering execution unit configured to perform the filtering based on the set boundary strength. (Current lists all the same elements as recite in Claim 1 above, but in reversible “decoding form” instead, and is/are therefore on the same premise.)

Claim 10. Norkin/Jeon discloses - The video decoding apparatus of claim 9, wherein the preset conditions include: a first condition for whether non-zero transform coefficients exist in one or more of target blocks forming the block boundary; a second condition for whether the target blocks are predicted by referring to different reference pictures or using a different number of motion vectors; and a third condition for whether a difference in a horizontal axis direction 37component or a difference in a vertical axis direction component between the motion vectors used by the target blocks is greater than or equal to a preset value. (The same rationale and motivation apply as given to Claim 2 above.)

Claim 11. Norkin/Jeon discloses - The video decoding apparatus of claim 10, wherein the type of the block boundary includes a transform block boundary and a fundamental block boundary, and wherein the strength setting unit sets the boundary strength to a first value, when the block boundary corresponds to the transform block boundary and the target block satisfies the first condition, or when the block boundary corresponds to the fundamental block boundary and the target block satisfies the second condition or the third condition. (The same rationale and motivation apply as given to Claim 3 above.)

Claim 12. Norkin/Jeon discloses - The video decoding apparatus of claim 10, wherein the preset conditions further include a fourth condition for whether the target blocks are predicted using the different number of motion vectors, wherein the type of the block boundary includes a transform block boundary, a prediction block boundary, and a sub-block boundary, and wherein the strength setting unit sets the boundary strength to a first value, when the block boundary corresponds to the transform block boundary and the target block satisfies the first condition, or when the block boundary corresponds to the prediction block boundary and the target block satisfies the second condition or the third condition, or when the block boundary corresponds to the sub-block boundary and the target block satisfies the third condition or the fourth condition. (The same rationale and motivation apply as given to Claim 4 above.)  

Claim 13. Norkin/Jeon discloses - The video decoding apparatus of claim 9, wherein the type of the block boundary includes a sub-block boundary, 38wherein the preset conditions include a fifth condition for whether a transform process is not applied to target blocks forming the block boundary, and wherein the strength setting unit sets the boundary strength to a first value, when the block boundary corresponds to the sub-block boundary and the target block satisfies the fifth condition. (The same rationale and motivation apply as given to Claim 5 above.) 

Claim 14. Norkin/Jeon discloses - The video decoding apparatus of claim 9, wherein the filtering execution unit applies offset information to an average value of quantization parameters of the target blocks forming the block boundary to derive a luma average value of the quantization parameters. (The same rationale and motivation apply as given to Claim 6 above.) 

Claim 15. Norkin/Jeon discloses - The video decoding apparatus of claim 9, wherein the preset conditions further include conditions based on whether prediction modes of target blocks are an IBC (intra block copy) mode. (The same rationale and motivation apply as given to Claim 7 above.)

Claim 16. Norkin/Jeon discloses - The video decoding apparatus of claim 15, wherein the type of the block boundary includes a sub-block boundary, and the strength setting unit sets the boundary strength to a first value when the block boundary corresponds to the sub-block boundary and the prediction modes of the target blocks are the IBC mode. (The same rationale and motivation apply as given to Claim 8 above.) 

Claim 17. Norkin/Jeon discloses - A non-transitory computer readable medium storing a bitstream generated by a block-based video encoding where a deblocking filtering is applied, the deblocking filtering comprising: determining at least one block boundary to which filtering is to be applied in a 39reconstructed image; setting a boundary strength of the block boundary based on a type of the block boundary and preset conditions; and performing deblocking filtering on the block boundary based on the set boundary strength. (Current lists all the same elements as recite in Claim 1 above, but in “CRM form” instead, and is/are therefore on the same premise.)

       Examiner’s Notes

10.	The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ..."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141,1146 (Fed. Cir. 2004)

11.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

11.1.	Patent documentation:

US 20220124314 A1	Wang; et al. 		H04N19/117; H04N19/86; H04N19/82; 
US 20220014793 A1	Wang; et al.		H04N19/18; H04N19/61; H04N19/86; 
US 20210266552 A1	Kotra; et al.		H04N19/117; H04N19/86; H04N19/186; 
US 20200404258 A1	Wang; et al.		H04N19/117; H04N19/86; H04N19/46; 
US 20180359484 A1	Chen; et al.		H04N19/117; H04N19/43; H04N19/86; 
US 20180205948 A1	Kawamura; et al.	H04N19/122; H04N19/86; H04N19/82
US 20180176601 A1	Jeong; et al.		H04N19/50; H04N19/593; H04N19/86; 
US 20110200103 A1	Kim; et al.		H04N19/159; H04N19/86; H04N19/61; 
US 11,265,572 B2		Chen; et al.		H04N19/583; H04N19/139; H04N19/86;
US 10,863,180 B2		Sekiguchi; et al.	H04N19/154; H04N19/593; H04N19/82; 
US 11,240,493 B2		Wang; et al.		H04N19/82; H04N19/159; H04N19/86; 

11.2.	Non Patent documentation (NPL):

_ HEVC Deblocking Filter; Norkin -2012. 
_ In-Loop Noise-Filtered Prediction for HEVC; Wige - 2014
_ Transform-Domain In-Loop Filter with Block Similarity for HEVC; Zhang– 2016.
_ Design of Efficient Streaming Deblocking and SAO Filter for HEVC; Baldev; 2018.

                                                                CONCLUSIONS

12.	Any inquiry concerning this communication or earlier communications from Examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-
5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's SPE supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned (571) 272 -1168. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (USA/CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.